DETAILED ACTION
Allowable Subject Matter
Claims 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Mori et al., U.S. Patent Application Publication No. 2012/0051241, discloses a method comprising:
outputting, by the processor [Fig. 1: STB supplied from microcomputer 11 to transceiver 12], a first signal instructing supply of power [paragraphs 0096: “In the wake-up process, the stand-by signal STB is turned non-active to stop the activation frame monitoring function of the transceiver 12, and to activate the communication function of the transceiver 12.  Thus, the operational mode of the ECU 10 transitions into a normal mode.”];
outputting, by the processor, a second signal instructing transition from a normal mode to a sleep mode [paragraph 0094: “In the sleep process, the stand-by signal STB is turned active to stop the communication function of the transceiver 12, and to activate an activation frame monitoring function of the transceiver 12.”]; and
transitioning, by the PHY layer unit, from the normal mode to the sleep mode when the second signal is received at the PHY layer unit from the processor [paragraph 0094: halting of communication function and monitoring of activation frame function in transceiver 12].
However Mori, as well as the other prior art of record, does not teach or suggest, alone or in combination, a communication node in an Ethernet-based vehicle network, the communication node comprising: 
a processor; 
a physical (PHY) layer unit connected to the processor; 
a regulator supplying power to the processor; and 

wherein the one or more commands are executed to output, by the processor, a first signal instructing supply of power; output, by the processor, a second signal instructing transition from a normal mode to a sleep mode; and transition, by the PHY layer unit, from the normal mode to the sleep mode when the second signal is received at the PHY layer unit from the processor, 
wherein the first signal is used for controlling operations of the regulator, and a result signal, which is generated based on the first signal, is transmitted to the regulator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov